DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919).
Wisecarver discloses a transit case assembly comprising: a shell comprising a top piece hingedly engaged to a bottom piece (see Figs. 1, 2), such that an interior space defined by the shell is accessible when the top piece is selectively hinged relative to the bottom piece (see Figs. 1, 2); and a first insert and a second insert (40s) engaged to the top piece and the bottom piece, respectively, such that the first insert and the second insert substantially occupy the interior space (see Figs. 1, 2), wherein the cavity is configured for insertion of the at least one of a scope and an optical accessory (Abstract), such that the at least one of the scope and the optical accessory is secured within the cavity, wherein the shell, the first insert, and the second insert are configured for protecting the at least one of the scope and the optical accessory (Abstract); except does not expressly disclose the foam inserts being pre-scored and pluckable as claimed.
However, Sandel teaches a foam item-holding insert pre-scored foam such that the first insert is pluckable, wherein the insert is configured for being selectively plucked for creating a cavity complimentary to the contents (col. 2, ll. 19-26) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to replace the foam inserts taught by Wisecarver with the customizable foam inserts taught by Sandel, in order to allow custom shaped channels to be created to accommodate a variety of shapes and sizes of contents as taught by Sandel (col. 1, ll. 45-48).
Wisecarver as modified above further discloses the shell is rigid (); the shell comprises plastic (Wisecarver col. 3, ll. 4); a closure/zipper (32) engaged to the bottom piece and being selectively engageable to the top piece, such that the closure is positioned for engaging the top piece to the bottom piece for securing the shell in a closed configuration (col. 3, ll. 14-23); a handle (23) engaged to the shell, wherein the handle is configured for grasping in a hand of a user, positioning the user for lifting and carrying the shell and contents thereof; the handle comprises a pair of hand straps (23, 45), each hand strap having opposed limits (27) engaged to a respective one of the 9top piece and the bottom piece defining an associated hand loop, wherein the hand loops are configured for insertion of the hand of the user (see Figs. 4-6).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) as applied to claim 2 above, and further in view of Carlton et al. (US 5762250, hereinafter ‘Carlton’).
Wisecarver as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the shell comprising a flexible material as claimed.
However, Carlton teaches a similar carrying case being constructed of flexible cloth material (col. 7, ll. 1-10) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Wisecarver as modified device using flexible cloth material as taught by Carlton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) as applied to claim 1 above, and further in view of Hummel (US 4433781).
Wisecarver as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the foam comprising polyethylene or polyurethane material as claimed.
However, Hummel teaches a similar carrying case with the foam padding being constructed of polyurethane foam material (col. 7, ll. 1-10) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Wisecarver as modified device using polyurethane foam material as taught by Hummel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) as applied to claim 7 above, and further in view of Walther (US 9919658).
Wisecarver as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the flap and associated details as claimed.
However, Walther teaches providing a zipper case with a flap engaged to and extending circumferentially around the top piece (34), such that the flap is positioned for being selectively extended over the zipper (see Figs. 4, 5); a first connector engaged to the flap (36); and a second connector engaged to the bottom piece (38), the second connecter being complementary to the first connector, such that the second connector is positioned for selectively engaging the first connector for fixedly positioning the flap over the zipper, wherein the flap is configured for limiting penetration of liquids through the zipper (see Figs. 4, 5); the second connector and the first connector comprise a perimeter hook and loop fastener (col. 2, ll. 62-65).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the flaps and connectors taught by Walther to the carrying bag taught by Wisecarver as modified above, in order to protect the contents of the bag and keep them dry as taught by Walther (col. 2, ll. 40-41).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) as applied to claim 11 above, and further in view of Lewis (US 2013/0032616).
Wisecarver as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the hand strap fastener as claimed.
However, Lewis teaches providing a carrying device with a fastener engaged to one hand strap and being configured for selectively engaging the other hand strap such that the hand straps of the pair of hand straps are mutually engaged (28); the fastener comprises a panel having a hook element and a loop element disposed singly proximate to opposed edges thereof (30a, 30b), such that the panel is positioned for wrapping around the other hand strap, positioning the hook element for engaging the loop element for mutually engaging the hand straps of the pair of hand straps (see Fig. 1); and a plurality of bottom straps (24a, b, c), each bottom strap being intermittently engaged to a lower face of the bottom piece defining a plurality of bottom loops, the bottom straps extending in parallel such that associated bottom loops are aligned, wherein the associated bottom loops are configured for an inserting article for engaging the article to the shell (see Figs. 1, 2, 3).  
Because Wisecarver as modified above and Lewis both teach handle structures for carrying devices, it would have been obvious to one of ordinary skill in the art to substitute the continuous loop handles with joining flap taught by Lewis for the independent handles taught by Wisecarver as modified above to achieve the predictable result of providing a comfortable and convenient carrying handle for the user with increased carrying capacity.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) as applied to claim 1 above, and further in view of Gerch (US 4805749).
Wisecarver as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the shoulder strap and associated details as claimed.
However, Gerch teaches providing a carrying device with  a shoulder strap (33) having opposed endpoints, each opposed endpoint having first coupler engaged thereto (34 either end); and a pair of second couplers, each second coupler being engaged to a respective opposed end the bottom piece of the shell and proximate to side face thereof, the second coupler being complimentary to the first couplers, such that the second coupler is positioned for selectively engaging a respective first coupler (34 either end, see Fig. 1), such that the shoulder strap defines a shoulder loop, wherein the shoulder loop is configured for inserting a shoulder of a user, such that the shoulder strap is positioned upon the shoulder and wherein the shoulder strap is configured for supporting the shell and contents thereof (functional/intended use recitation); and the second coupler and the respective first coupler comprise a ring and snap hook coupler (see Fig. 1).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach a shoulder strap member as taught by Gerch to the carrying device taught by Wisecarver as modified above, in order to provide ease of user carrying as taught by Gerch (col. 3, ll. 15-20).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) and Gerch (US 4805749) as applied to claim 15 above, and further in view of Butler (US 2012/0286007).
Wisecarver as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the shoulder strap pad as claimed.
However, Butler is one of myriad references teaching providing a shoulder strap with a pad engaged thereto and positioned substantially equally distant from the opposed endpoints.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach a shoulder strap pad as taught by Butler to the shoulder strap of the carrying device taught by Wisecarver as modified above, in order to assist in retaining the strap on a user’s shoulder as taught by Butler (para 0006).





Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) and Cohen et al. (US 5127536, hereinafter ‘Cohen’).
Wisecarver discloses a transit case assembly comprising: a shell comprising a top piece hingedly engaged to a bottom piece (see Figs. 1, 2), such that an interior space defined by the shell is accessible when the top piece is selectively hinged relative to the bottom piece (see Figs. 1, 2); and a first insert and a second insert (40s) engaged to the top piece and the bottom piece, respectively, such that the first insert and the second insert substantially occupy the interior space (see Figs. 1, 2), wherein the cavity is configured for insertion of the at least one of a scope and an optical accessory (Abstract), such that the at least one of the scope and the optical accessory is secured within the cavity, wherein the shell, the first insert, and the second insert are configured for protecting the at least one of the scope and the optical accessory (Abstract); except does not expressly disclose the foam inserts being pre-scored and pluckable or the bottom straps as claimed.
However, Sandel teaches a foam item-holding tray with pre-scored foam such that the first insert is pluckable, wherein the insert is configured for being selectively plucked for creating a cavity complimentary to the contents (col. 2, ll. 19-26) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to replace the foam inserts taught by Wisecarver with the customizable foam tray taught by Sandel, in order to allow custom shaped channels to be created to accommodate a variety of shapes and sizes of contents as taught by Sandel (col. 1, ll. 45-48).
Further, Cohen discloses carrying bags having a plurality of bottom straps (7s), each bottom strap being intermittently engaged to a lower face of the bottom piece defining a plurality of bottom loops (6s), the bottom straps extending in parallel such that associated bottom loops are aligned, wherein the associated bottom loops are configured for an inserting article for engaging the article to the shell (functional recitation, see Figs. 1-6).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the bottom straps and loops taught by Cohen to the carrying case taught by Wisecarver as modified above, in order to aid in carrying the bag as taught by Cohen (Abstract).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919) as applied to claim 1 above, and further in view of Chumley (US 2019/0142145).
Wisecarver as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the patch connector as claimed.
However, Chumley is one of myriad references teaching a patch connector (12) engaged to a carrying bag and being configured for selectively engaging a patch for coupling the patch to the shell.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the patch connector as taught by Butler to the carrying device taught by Wisecarver as modified above, in order to assist in attaching a patch to the carrying device as taught by Chumley.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisecarver (US 7104398) in view of Sandel (US 4485919), Carlton et al. (US 5762250, hereinafter ‘Carlton’), Hummel (US 4433781), Walther (US 9919658), Lewis (US 2013/0032616), Gerch (US 4805749), Butler (US 2012/0286007), Cohen et al. (US 5127536, hereinafter ‘Cohen’), and Chumley (US 2019/0142145).
Claim 20 is an amalgamation of all the previous claims and is rejected under the various grounds set forth above.

Response to Arguments
14.	Applicant's arguments filed 7/8/2022 with respect to all claims have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant’s argument that the rejections is based merely on speculation as to what benefit might result from the proposed modification has been considered, however is not persuasive in light of Sandel specifically teaching motivation to make the proposed combination as set forth in the rejection (Sandel col. 1, ll. 45-48).
	Applicant’s argument that the rejections are based on merely conclusory statements of obviousness has been considered, however is not persuasive in light of Sandel specifically teaching motivation to make the proposed combination as set forth in the rejection (Sandel col. 1, ll. 45-48).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sandel specifically teaches motivation to make the proposed combination as set forth in the rejection (Sandel col. 1, ll. 45-48).

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 6, 2022